Citation Nr: 1142447	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  11-06 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a compensable initial evaluation for service-connected asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1944 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Louisville, Kentucky.  

The Veteran did not make an election with regard to a hearing on his VA Form 9, dated in March 2011.  The Board finds that a remand to obtain clarification is not necessary.  In this regard, the Board notes that the Veteran's representative submitted a VA Form 646 in August 2011 and acknowledged that there was no further argument.  In addition, in a September 2011 written brief presentation, the Veteran's representative presented an argument with regard to the issue on appeal, but did not request a hearing.  Thus, the Board finds that the Veteran has not requested a hearing and the Board may proceed to adjudicate the claim.

The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a Veteran's dissatisfaction with an initial rating assigned following a grant of service connection (so-called "original ratings"), and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Inasmuch as the issue currently before the Board was placed in appellate status by a notice of disagreement expressing dissatisfaction with an original rating assignment, the Board has characterized the rating issue on appeal as a claim for a compensable initial evaluation.  Analysis of the issue, therefore, requires consideration of the rating to be assigned effective from the date of award of service connection for the claim.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service-connected for asbestosis, evaluated as non-compensable effective from June 26, 2009.  

2.  The clinical evidence of record reflects a pre-bronchodilator pulmonary function test (PFT) result of forced vital capacity (FVC) 90 percent of predicted.

3.  The clinical evidence of record reflects that the Veteran's asbestosis is stable and asymptomatic. 


CONCLUSION OF LAW

The criteria for a compensable initial rating for asbestoses have not been met. See 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.3, and 4.96, 4.97 Diagnostic Code 6833 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Veteran is appealing the initial rating assignment as to his asbestosis.  Because the September 2010 RO decision granted the Veteran's claim of entitlement to service connection, that claim was substantiated.  His filing of a notice of disagreement to the initial rating assignment does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2011).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's obligation to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104, 7105 (West 2002).  

The February 2011 statement of the case (SOC) under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating asbestosis. (38 C.F.R. §§ 4.97, DC 6833).  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

Duty to assist

With regard to the duty to assist, the claim's file contains the Veteran's VA medical records, and the statements of the Veteran and his wife in support of the Veteran's claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

A VA examination with respect to the issue of appeal was obtained in August 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination/opinion obtained in this case is adequate.  The ratings for asbestosis are based on pulmonary function testing (PFTs).  The August 2010 VA pulmonary report reflects that the Veteran underwent pulmonary function testing but that poor results were obtained because the Veteran was unable to do the DLCO or lung volume testing.  The August 2010 examiner noted that the study was "too poor a study to make a meaningful interpretation."  It was also noted that the "Veteran was unable to produce a good effort for PFTs.  This is probably on the basis of age-related deconditioning.  Further testing unlikely to be helpful."  The Veteran was 86 years old at the time of the examination.  The Board notes that the Veteran's representative is aware of the examiner's findings, as noted in the September 2011 written brief, and did not request another examination.  In addition, in September 2011, the representative also submitted a request for the Veteran's claim to be advanced on the docket, but again did not request another VA examination.  In addition, the Board notes that PFTs are not required when outpatient oxygen therapy is required.  In a September 2010 statement, the Veteran averred that he has been told that he will need oxygen at home.  In sum, the Board finds that remand to obtain another examination is not warranted.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Legal criteria

Rating Disabilities

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  This appeal originates from a rating decision that granted service connection and assigned the initial rating.  Accordingly, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Asbestosis is rated under the General Rating Formula for Interstitial Lung Disease. 38 C.F.R. § 4.97, Diagnostic Code 6833.  Under this formula, the maximum 100 percent rating is assigned for Forced Vital Capacity (FVC) measured at less than 50 percent of that predicted; or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) measured at less than 40 percent predicted; or maximum exercise capacity is less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; or cor pulmonale or pulmonary hypertension; or requires outpatient oxygen therapy.

A 60 percent rating is assigned for FVC measured at 50-64 percent predicted; or DLCO (SB) measured at 40-55 percent predicted; or maximum exercise capacity of 15- 20 ml/kg/min oxygen consumption with cardiorespiratory limitation. 38 C.F.R. § 4.97, Diagnostic Code 6833.

A 30 percent rating is assigned for FVC measured at 65-74 percent predicted; or DLCO (SB) measured at 56-65 percent predicted. 38 C.F.R. § 4.97, Diagnostic Code 6833.

A 10 percent rating is assigned for FVC measured at 75-80 percent predicted; or DLCO (SB) measured at 66-80 percent predicted. 38 C.F.R. § 4.97, Diagnostic Code 6833.

In accordance with 38 C.F.R. § 4.96 (d)(2), if the DLCO (SB)(Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath method) test is not of record, the disability is to be evaluated based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran is service-connected for asbestosis, evaluated as non-compensable effective from June 26, 2009.  The Veteran avers that he is entitled to a compensable evaluation.

A September 2001 VA medical record reflects that the Veteran had chronic obstructive pulmonary disease (COPD) with a left anterior calcified pleural plaque.

VA medical records from March 2009 reflect that the Veteran had quit smoking eight years earlier, after smoking up to one and a half packs for 60 years.  He was noted to have chronic sinus problems and COPD.  The records also reflect that the Veteran's had regular and unlabored respiration, his nail beds were pink, and there was no cough; such was also noted in VA medical records in November 2007 and September 2008.  

A March 2009 VA radiology report reflects "there are no focal areas of airspace consolidation visible in either lung.  There is no evidence of vascular congestion or pleural effusion.  There are some changes in both lung apices that appear chronic and which are stable since the last examination dated November 5, 2007.  There is a slightly irregular nodular density on the left in the distribution of the lingula.  The nodule is probably present on the preceding chest image in November 2007 but is definitely not as well visualized on the lateral view as it is on the present exam."  

A May 2009 VA medical record reflects that the Veteran had an upper respiratory infection with bronchitis.  

A June 2009 VA medical record reflects that the Veteran's PFT results reflected a pre-bronchodilator result of 90 percent predicted FVC.  The Board notes that pursuant to 38 C.F.R. § 4.96(d)(4) post -bronchodilator studies are required when PFTs are done for disability evaluation purposes; however, as explained in the "duty to assist" portion of this opinion, the Veteran was unable to provide a good effort on the testing, and is unlikely to be able to undergo additional testing.  Moreover, the Board finds that the use of pre-bronchodilator values is acceptable for rating purposes.  See 38 C.F.R. § 4.96(d)(5).

June 2009 and September 2009 VA medical records reflect that a CT scan showed a 1.4cm right pleural based nodule.  It was noted that the Veteran was "asymptomatic."  

A November 2009 VA medical record reflects that the Veteran was being followed by thoracic oncology for a pulmonary nodule possibly due to asbestosis.  It was noted that his PFT results showed moderate COPD.  The Veteran is not service-connected for COPD.

A March 2010 VA medical record reflects that imaging results of a chest x-ray reflect the following "study again demonstrates minimal bilateral pleural thickening and calcifications consistent with asbestos related disease.  These are stable.  

In a statement received in July 2010, the Veteran averred that he "is short of breath and it is hard for him to breathe."  He also stated that his doctor at the VA medical center in Lexington recently put him on a breathing machine.  

The August 2010 VA pulmonary report reflects that the Veteran underwent PFT but that poor results were obtained because the Veteran was unable to do the DLCO or lung volume testing.  The August 2010 examiner noted that the study was "too poor a study to make a meaningful interpretation."  It was also noted that the "Veteran was unable to produce a good effort for PFTs.  This is probably on the basis of age-related deconditioning.  Further testing unlikely to be helpful."

The August 2010 VA examination report also reflects that the Veteran used an inhaled bronchodilator on a daily basis, but did not use oral steroids.  He reported chronic cough and wheezing for about 10 years.  It was noted that he has smoked for about 50 years (approximately one and a half packs per day) and had quit about 10-12 years earlier.  There was no history of respiratory failure, cor pulmonale, pulmonary hypertension, chronic pulmonary mycosis, spontaneous pneumothorax, asthma, bronchiectasis, pulmonary embolism, pleurisy with emphysema.  Upon clinical examination, there was no evidence of abnormal breath sounds, no asthma attacks, the description of diaphragm excursion was normal, and the description of chest expansion was normal.  There was no chest wall scarring, or deformity of the chest wall.  The examiner opined that there was no effect on the Veteran's usual occupation or resulting work problems, and no effects on usual daily activities.  

A September 2010 statement from the Veteran reflects that he was told by a VA physician that his asbestosis condition has gotten worse, he is on increased medication, and he will need oxygen at home.  The Board acknowledges that the Veteran is competent to report what he has been told by a clinician.  However, as the Court has previously noted, "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence." Robinette v. Brown, 8 Vet. App. 69, 77 (1995); see also Marciniak v. Brown, 10 Vet. App. 198 (1997).   In the present case, the clinical records, as noted above and below, do not reflect that the Veteran's asbestosis had become worse or that it required the use of oxygen at home. 

A September 2010 VA medical record reflects that the Veteran reported exertional dyspnea, weakness, no appetite for four days, also with episode of diarrhea four days earlier.  He had a cough productive of clear sputum and occasional wheeze.  He reported that he uses inhalers as he is out of nebulizer medications.  Upon clinical examination of the Veteran's lungs, it was noted that the Veteran had normal respiratory effort, basilar rales without wheeze or localizing finings.  The assessment was "suspect congestive heart failure, can't [rule out] silent ischemia or recent [myocardial infarction]."  

A November 2010 VA medical record reflects that the Veteran's chief complaint was "dyspnea, which could be mostly attributable to COPD."  The clinical plan was to switch from Atrovent to Spiriva and add Albuteral on an as needed basis.  The record is negative for the use of oxygen at home or that his dyspnea was due to asbestosis. 

A January 2011 VA medical record reflects that a chest CT reflected no significant interval change.  It was noted that the Veteran had stable calcified and noncalcified pleural plaques.  The examiner found no significant interval change.  

A statement from the Veteran's spouse, G. F., reflects that the Veteran uses "Vick's" and has a breathing machine, which he does not use often because he does not have the medicine for it. 

In sum, the record reflects that in June 2009 and September 2009, the Veteran's asbestosis was asymptomatic, and that in January 2011, there was no significant change.  The Board acknowledges the Veteran's statements that he has difficulty breathing.  The Veteran is competent to report that he has difficulty breathing; however, the Board notes that the Veteran also has COPD.  The Veteran has not been shown to possess the training or expertise necessary to differentiate his breathing difficulties between his service-connected asbestosis and his non-service connected COPD.  The Board notes that COPD is an obstructive disease while asbestosis is a restrictive disease.  Clinically, the Veteran's asbestosis has been shown to be asymptomatic.  While the Board may be sympathetic to the Veteran's breathing disabilities, the Board finds that the clinical evidence of record is against a finding that his asbestosis warrants a compensable rating. 

The Board has considered whether there is any other applicable DC which would provide the Veteran with a higher evaluation and finds that because the Veteran's asbestosis has been clinical described as asymptomatic, there is not.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service- connected disability is inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology as due to his disability.  The rating criteria contemplate the Veteran's level of impairment and the Veteran does not experience any symptomatology not contemplated by the rating schedule.  As noted above, the August 2010, VA examiner opined that there was no effect on the Veteran's usual occupation or resulting work problems, and no effects on usual daily activities.  Referral for extraschedular consideration is not warranted. See VAOPGCPREC 6-96.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).


ORDER

Entitlement to a compensable initial evaluation for service-connected asbestosis is denied.




____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


